Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 recites “a speed calculation unit configured to calculate …”, “a current calculation unit configured to calculate …”, “a storage unit configured to store …” and “a determination unit configured to determine …”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (page 5 line 1-13)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to device. Therefore, the claim is eligible under Step 1 for being directed to machine. 

Step 2A Prong One
Claim 1 recites 
a speed calculation unit configured to calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object, (mental process)

a current calculation unit configured to calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation; (mental process)
a storage unit configured to store a motor 15characteristic corresponding to a speed of a target motor serving as an object to be selected;(store data)
a determination unit configured to determine whether or not the prescribed operation by the target motor is possible, using the motor characteristic corresponding to 20the average speed, and the root mean square current. (mental process)
The claimed concept is a method of evaluating the speed/current waveform of a motor based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.

Step 2A Prong Two
The collecting data step is recited at a high level of generality (i.e., as a general means of collecting input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. 
i.e., as a general means of storing data) and amounts to mere data storing, which is a form of insignificant extra-solution activity. 
The claim recites additional elements such as “device and units”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification page 5 line 1-13   generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.


the motor characteristic is a rated current; and 25the determination unit is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the root mean square current is less than or equal to the rated current of the target motor corresponding to the average speed. (mental process)

Claim 3. The motor selection device according to claim 1, wherein: 
the motor characteristic is a rated torque or a rated thrust force; (data description)
5the motor selection device further comprises a continuous torque calculation unit or a continuous thrust force calculation unit configured to calculate a continuous torque or a continuous thrust force from the root mean square current in consideration of a reactive current 10component; (mental process)
the determination unit is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the continuous torque or the continuous thrust force is less than or equal 15to the rated torque or the rated thrust force of the target motor corresponding to the average speed.  (mental process)

Claim 4. The motor selection device according to claim 1, further comprising an output unit configured to output a 20notification signal to provide a notification of a determination result of the determination unit. (insignificant activity)


Thus, claims 1-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2018/0267501 A1) in view of Olsson et al (US 2012/0280645 A1), hereinafter Olsson.


Claim 1. Yamada discloses A motor selection device, comprising: 	

Yamada discloses a speed calculation unit configured to calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object, the speed waveform being obtained when the driven object is made to perform a prescribed operation; 
Yamada: [0041-0042] “FIG. 4 indicates changes over time in a velocity V and acceleration/deceleration torque T in the motor selection apparatus according to the first embodiment. In FIG. 4, the period of time t from 0 [sec] to 4 [sec] corresponds to a period in which the operating pattern is executed. An example in which the workpiece is moved while varying the velocity as indicated in the upper part of FIG. 4 will be described as one example. [correspond to a speed calculation unit configured to calculate an 5average speed from a speed waveform of a motor configured to drive a predetermined driven object] In the period from a time t of 0 to 1 sec, the velocity V [min.sup.−1] is increased at a constant acceleration. At this time, a constant acceleration torque is generated as indicated in the bottom part of FIG. 4. In the period from a time t of 1 to 3 sec, the workpiece is moved at a constant velocity. No acceleration/deceleration torque is generated at this time. In the period of time t from 3 [sec] to 4 [sec], the velocity V [min.sup.−1] is reduced at a constant acceleration. A  “Required torque” refers to the torque required to operate the workpiece. FIG. 5A indicates changes over time in the velocity and the position of the workpiece in the motor selection apparatus according to the first embodiment. The position of the workpiece is determined in accordance with a desired positioning pattern. The Y axis on the left side represents velocity, whereas the Y axis on the right side represents position or phase. The changes over time in the velocity are the same as in the example indicated in the upper part of FIG. 4. The desired positioning pattern is an operating pattern in which the workpiece is moved to a desired position (phase). The workpiece is moved slowly in the period of time from 0 [sec] to 1 [sec]. The workpiece is then moved at a constant velocity in the period of time from 1 [sec] to 3 [sec]. In the period of time from 3 [sec] to 4 [sec], the velocity of the workpiece is gradually reduced, and the workpiece is stopped at 4 [sec].”
Yamada discloses a storage unit configured to store a motor 15characteristic corresponding to a speed of a target motor serving as an object to be selected;
Yamada: [0052] “Next, in step S102, the motor information obtainment unit 3 obtains information of the motors to be selected. Information pertaining to the instantaneous torque, which is the maximum torque permitted by the motor, is included in the motor information. [correspond to a motor 15characteristic corresponding to a speed of a target motor serving as an object to be selected] In the case where there are a plurality of 
Yamada discloses a determination unit configured to determine whether or not the prescribed operation by the target motor is possible, using the motor characteristic corresponding to 20the average speed, and the root mean square current.  
Yamada: [0056-0057] “Next, in step S105, the motor selection unit 7 determines whether the motor in question can be selected. [correspond to a determination unit configured to determine whether or not the prescribed operation by the target motor is possible] Specifically, the motor selection unit 7 determines whether the motor can be selected on the basis of whether the required torque is less than or equal to the instantaneous torque of the motor while the operating pattern is being executed. This determination is made on the basis of whether the required torque exceeds the instantaneous torque of the motor in the period when the motor is executing the operating pattern. In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to using the motor characteristic corresponding to 20the average speed, and the root mean square current]”


Yamada does not appear to explicitly disclose a current calculation unit configured to calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation; 

However Olsson disclose a current calculation unit configured to calculate a 10root mean square current from a current waveform of the motor configured to drive the driven object, the current waveform being obtained when the driven object is made to perform the prescribed operation [0038] “Upon an initial operation in default mode, drive control unit 16 then transitions to operate in an energy-optimizing mode wherein control algorithm module 40 bypasses existing V/Hz curve block 42 and receives frequency reference 34, boost voltage signal 36, and NPI 38 from drive user 
Yamada and Olsson are analogous art because they are from the [insert the phrase “same field of endeavor” motor analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamada and Olsson before him or her, to modify the method of Yamada to include the motor parameter calculator of Olsson because this combination provide additional information of the motor which would help assist user in the process of motor selection.
The suggestion/motivation for doing so would have been Olsson [0008] “It would therefore be desirable to design a system and method for dynamically adjusting the 
Therefore, it would have been obvious to combine Yamada and Olsson to obtain the invention as specified in the instant claim(s).

Regarding Claim 5, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2 and 6
Olsson discloses wherein: the motor characteristic is a rated current; 
Olsson: [0040] “According to an exemplary embodiment, the pre-defined tolerance zone of a motor reference parameter is defined as a small range around a pre-defined value, such as, for example, its maximum and minimum value, its rated or nominal value, or any specific value defined by the user. [correspond to the motor characteristic is a rated current] The trend of this real-time motor parameter is monitored to determine if the real-time value of this motor reference parameter falls within its pre-defined tolerance zone, e.g., if the real-time value of this motor parameter is close enough to its maximum or minimum value. If the algorithm determines that the motor parameter is within its tolerance zone, then optimal operation is attained. The algorithm maintains the same voltage and frequency commands until a new frequency reference or an unstable motor operation or an undesirable operation is detected. According to this optimally 
Olsson discloses 25the determination unit is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the root mean square current is less than or equal to the rated current of the target motor corresponding to the average speed.  
Olsson [0038] “Upon an initial operation in default mode, drive control unit 16 then transitions to operate in an energy-optimizing mode wherein control algorithm module 40 bypasses existing V/Hz curve block 42 and receives frequency reference 34, boost voltage signal 36, and NPI 38 from drive user interface 30 as inputs. Control algorithm module 40 also receives estimated or calculated motor parameters 60 from motor parameter calculator 46. In the energy-optimizing mode, control algorithm module 40 uses the received DC bus voltage signal 48 and/or current signals 50 and NPI 38 to calculate or estimate selected reference real-time motor parameters. In one embodiment of the invention, the real-time motor parameters may be an average motor rms voltage, an average motor rms current, an instantaneous motor input power factor, a motor efficiency, or a motor slip (or speed). Control algorithm module 40 then determines if the optimal operation is achieved by determining if any one of the determined real-time motor parameters reaches its pre-defined tolerance zone, as described in more detail with respect to FIG. 4. [corresponds to determine whether or not the prescribed operation by the target motor is possible by determining whether or 

Claim 3 and 7
Yamada discloses wherein: the motor characteristic is a rated torque or a rated thrust force; 
Yamada: [0052] “Next, in step S102, the motor information obtainment unit 3 obtains information of the motors to be selected. Information pertaining to the instantaneous torque, which is the maximum torque permitted by the motor, is included in the motor information. [correspond to a motor 15characteristic is a rated torque] In the case where there are a plurality of selection target candidate motors to be installed on the respective axes, information pertaining to each of the motors may be obtained. Alternatively, the motor information obtainent unit 3 may read information pertaining to the motors stored in a storage device (not illustrated), etc., from the storage device.”
Yamada discloses 5the motor selection device further comprises a continuous torque calculation unit or a continuous thrust force calculation unit configured to calculate a continuous torque or a continuous thrust force from the root mean square current in consideration of a reactive current 10component; and 
Yamada: [0057-0059] “In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to the motor selection device further comprises a  
    PNG
    media_image1.png
    68
    598
    media_image1.png
    Greyscale

“tc” represents the time in which one operating pattern is executed.”
Yamada discloses the determination unit is configured to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the continuous torque or the continuous thrust force is less than or equal 15to the rated torque or the rated thrust force of the target motor corresponding to the average speed.  
Yamada: [0056-0057] “Next, in step S105, the motor selection unit 7 determines whether the motor in question can be selected. Specifically, the motor selection unit 7 determines whether the motor can be selected on the basis of whether the required torque is less than or equal to the instantaneous torque of the motor while the operating pattern is being executed. This determination is made on the basis of whether the required torque exceeds the instantaneous torque of the motor in the period when the motor is executing the operating pattern. In addition to this determination, whether the motor can execute continuous operations may also be determined. The determination as to whether continuous operations are possible is made by determining whether a mean square torque arising while the operating pattern is being executed is less than the continuous torque of the motor. [correspond to determine whether or not the prescribed operation by the target motor is possible by determining whether or not the 

Claim 4 and 8
Yamada discloses comprising an output unit configured to output a 20notification signal to provide a notification of a determination result of the determination unit.  
Yamada: [0060] “In step S106, the motor selection process ends in the case where it has been determined that motor selection is possible, and a selection result is displayed in the display device 20.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148